     USDC IN/ND case 2:17-cv-00033-JPK document 98 filed 07/31/20 page 1 of 17


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

JOHN DOE,                                                          )
                                                                   )       CIVIL ACTION
               Plaintiff,                                          )
v.                                                                 )
                                                                   )
PURDUE UNIVERSITY, PURDUE UNIVERSITY                               )
BOARD OF TRUSTEES, MITCHELL ELIAS                                  )
DANIELS, JR., in his official capacity as President of             )
Purdue University, ALYSA CHRISTMAS ROLLOCK,                        )       No. 2:17-cv-33-JPK
in her official capacity at Purdue University, KATHERINE           )
SERMERSHEIM, in her official capacity at Purdue University,        )
                                                                   )
               Defendants.                                         )
                                                                   )

                 PLAINTIFF JOHN DOE’S MEMORANDUM OF LAW
            IN OPPOSITION TO DEFENDANTS’ MOTION FOR SANCTIONS

        Plaintiff John Doe respectfully submits this Memorandum of Law in opposition to

Defendants’ motion for sanctions for a (non-existent) failure to comply with a discovery Order.

Defendants’ motion should be denied.

        Defendants do not make a motion to compel because such a motion would reveal there is

nothing to compel. Rather, without holding a conference with Plaintiff’s counsel as expected by

the Court, Defendants have moved for a sanctions Order striking Plaintiff’s damages claims or

prohibiting Plaintiff from proving damages. Defendants’ sanctions motion is, sad to say, based on

false accusations by Defendants and lacks supporting legal authority.

        Plaintiff has in fact produced from his own files documents and answered interrogatories

that support his economic losses and that support his non-economic losses, including numerous

medical records and other documents. Plaintiff has in fact provided eight signed medical

authorizations that were not a part of the discovery stipulation so ordered by the Court (ECF Doc.

                                               [1]
  USDC IN/ND case 2:17-cv-00033-JPK document 98 filed 07/31/20 page 2 of 17


Nos. 89-90). Plaintiff has in fact complied with the discovery Stipulation of the Parties as to which

the Court granted the implied relief in the Stipulation of the Parties and did so by providing cell

phone information, social media information in downloaded Instagram files and social media

information in Plaintiff’s Snapchat username. Defendants fault Plaintiff as to Snapchat, but

Snapchat does not archive content files that can be downloaded at Plaintiff’s end -- a problem that

Plaintiff’s counsel has attempted to explain to Defendants. Also, Plaintiff has in fact answered

interrogatories about employment after the suspension and the loss of ROTC and Presidential

scholarships, which pertains to damages, and Plaintiff and his parents can provide further

information about damages at their depositions scheduled for August 18 and August 19.

       Defendants’ assertion that Plaintiff has failed to produce documents in support of his

economic losses is not true. Defendants’ assertion that Plaintiff has failed to produce supporting

medical records for his non-economic damage claim is not true. Defendants’ assertion that

Plaintiff has reneged on his agreement is not true. Defendants’ assertion that they have not

received key documents is not true. Defendants’ assertion that they have been facing a willful

refusal to produce is not true.

       What is true is that Defendants have been engaging in scorched earth discovery that seems

really aimed at character assassination of Plaintiff, but Plaintiff has nevertheless been cooperating

in discovery to move the case forward and has been avoiding getting into arguments over what has

appeared to Plaintiff to be overly disputatious assertions by Defendants. Defendants’ real problem

is that they are facing not only Plaintiff’s serious requests for injunctive relief but also Plaintiff’s

serious damage claims and wish to avoid those damage claims.

       Accompanying this Memorandum of Law are Declarations by Plaintiff and Plaintiff’s

counsel.   This Memorandum of Law will first correct the misimpressions, omissions and



                                                  [2]
     USDC IN/ND case 2:17-cv-00033-JPK document 98 filed 07/31/20 page 3 of 17


inaccuracies as to the Defendants’ account of discovery since May 2020 into damages. Among

many things, Defendants wrongly confuse, on the one hand, the provision of signed medical

authorizations which were not a subject of the Stipulation of the Parties so ordered by the Court

(while eight such signed authorizations have in fact been provided) with, on the other hand, the

provision of social media data per the stipulation of counsel so ordered by the Court (the Instagram

files have been produced, the Snapchat username has been provided but there are not Snapchat

content files that can be produced by Plaintiff). This Memorandum of Law will also explain why

Defendants’ legal argument is without merit and Defendants’ motion should be denied. Among

many things, the cases cited by Defendants are totally inapposite, like day and night.

                                                 I.

             DEFENDANTS HAVE HAD AMPLE “DAMAGES DISCOVERY”;
               DEFENDANTS HAVE NOT BEEN DENIED DISCOVERY PER
             _____THE SO ORDERED STIPULATION OF THE PARTIES_____

A.        Plaintiff’s Damage Claims.

          Plaintiff’s Second Amended Rule 26 Disclosure Statement provides an itemization and a

computation of damages for each category of damages. (Dfs. Br. Ex. A.) As a review of Plaintiff’s

Second Amended Rule 26 Disclosure Statement reveals, the categories of economic losses are (i)

loss of income, (ii) loss of ROTC and Presidential scholarships, (iii) loss of future income and (iv)

attorney fees supported by the attorney fee shifting provisions applicable to Title IX and section

1983 actions, and the categories of non-economic losses are (i) reputational damages and (ii)

emotional/psychological damages. (Dfs. Br. Ex. A.) Each category of economic losses and each

category of non-economic losses has an explanation of how the category is calculated. (Dfs. Br.

Ex. A.)




                                                 [3]
     USDC IN/ND case 2:17-cv-00033-JPK document 98 filed 07/31/20 page 4 of 17


B.      Plaintiff Produced Documents and Answered Interrogatories
        Supporting Economic Losses.___________________________

        As noted at the outset, Plaintiff answered interrogatories and produced from his own files

documents that supported his economic losses. The loss of income category was calculated by

subtracting the employment income of Plaintiff from first year income of a commissioned officer

shown on the publicly available DOD military pay chart referred to Plaintiff’s counsel,1 and the

category of income was supported by Plaintiff’s interrogatory answers as to his employment after

he was suspended from Purdue (Plaintiff’s Motion Exhibit 1 is the interrogatory answers, see

Answer 4) and produced documents with respect to that employment. The loss of ROTC and

Presidential scholarships was supported by the Plaintiff’s document production, the Navy

document production and Plaintiff’s answers to Defendants’ First Set of Interrogatories (see

Answer No. 6), and that loss cannot reasonably be disputed. The precise calculation of the loss of

future income will be provided by an expert who will rely upon the produced documents. (Plaintiff

Decl. ¶ 4; Byler Decl. ¶ 5 & Pl. Mot. Ex. 1.)

C.      Plaintiff Produced Medical Records and Provided Eight Signed
        Medical Authorizations For His Non-Economic Losses._______

        As also noted at the outset, Plaintiff produced documents in support of his non-economic

losses that included medical records, has provided eight signed medical authorizations that were

not required by the discovery stipulation so ordered by the Court (ECF Doc. Nos. 89-90) and has

provided social media information in Instagram files and Snapchat username (Snapchat does not

archive content files). Plaintiff’s Motion Exhibit 2 is the signed eight authorizations. (Plaintiff




The reference was made by U.S. Army Major John Byler (Purdue ’05) and verified by Wounded
1

Warrior U.S. Marine Captain James Byler (Purdue ’08).
                                                [4]
     USDC IN/ND case 2:17-cv-00033-JPK document 98 filed 07/31/20 page 5 of 17


Decl. ¶ 5; Byler Decl. ¶ & Pl.5 Mot. Ex. 2.) Plaintiff also answered an interrogatory relevant to

non-economic losses. (Pl. Mot. Ex. 1, Answer 8.)

        Defendants nevertheless assert: “Plaintiff has failed to disclose his supporting medical

records for his damage claim.” (Ds. Br. 2.) That is false, and Defendants’ counsel must know it

is false. Attached as Plaintiff Motion Exhibits 3 and 4 are the e-mails of Plaintiff’s counsel with

Defendants’ counsel, producing the medical records that were in Plaintiff’s possession; the initial

effort to transmit a pdf to Defendants’ counsel failed because the medical records were so

voluminous that the pdf was too large to be transmitted by e-mail (Pl. Mot. Exs. 3-4); and so

Plaintiff’s counsel arranged for a link that was sent to Defendants’ counsel, who acknowledged

receipt (Pl. Mot. Ex. 4). Byler Decl. ¶ 6 & Pl.5 Mot. Exs. 3-4.)

        As Plaintiff testifies, he produced from his own files documents relating to his damage

claims, including medical records. (Plaintiff Decl. ¶ 6.) Indeed, as Plaintiff notes, counsel for

Defendants could only draft the medical authorizations and send them to Plaintiff’s counsel

because Defendants’ counsel was able to get the names of the medical providers from the

documents produced by Plaintiff.       (Plaintiff Decl. ¶ 6.)      When Plaintiff’s counsel asked

Defendants’ counsel why the medical authorizations given the volume of medical records

produced by Plaintiff, the response was that there may be additional records that were not in

Plaintiff’s possession. (Byler Decl. ¶ 7.) Further, as stated at the outset, Plaintiff has provided

eight signed medical authorizations as requested by Defendants by e-mail. (Plaintiff Decl. ¶ 6;

Byler Decl. ¶ 7 & Ex. 2.)

D.      Defendants Are Not Missing Key Documents.

        Defendants nevertheless assert: “despite initially agreeing to produce social media data and

his medical records, Plaintiff has inexplicably reneged and left Defendants without key



                                                [5]
     USDC IN/ND case 2:17-cv-00033-JPK document 98 filed 07/31/20 page 6 of 17


documents.” (Dfs. Br. 2.) Again, that is false. In addition to the above identified produced medical

records and signed medical authorizations, Plaintiff has produced cell phone information,

Instagram files and Plaintiff’s Snapchat username (Snapchat does not archive content files) that

was done pursuant to the discovery stipulation so ordered by the Court. (Plaintiff Decl. ¶ 7; Byler

Decl. ¶ 9.) Also, Plaintiff already verified interrogatory responses and has testified here that he

has not used social media to discuss Doe v. Purdue. (Plaintiff Decl. ¶ 8; Byler Decl. ¶ 9.)

E.      Plaintiff Provided Signed Medical Authorizations.

        Defendants note that they sent to Plaintiff’s counsel the medical authorizations by e-mail;

the e-mails of Plaintiff’s indicate he said he would send them on to Plaintiff (Dfs. Br. 3), which

Plaintiff’s counsel obviously did in an effort to cooperate in discovery, and Plaintiff’s counsel

worked with Plaintiff to provide signed authorizations. (Byler Decl. ¶ 8.) On June 15, 2020,

Plaintiff produced six signed medical authorizations notwithstanding the lack of formal request or

demand and did so with the expectation of producing more. (Dfs. Br. 3-4; Plaintiff Decl. ¶ 8; Byler

Decl. ¶ 8; Dfs. Br. Ex. E.) In fact, two more signed authorizations would be produced. (Byler

Decl. ¶ 8 & Pl. Mot. Ex. 2.)

F.      Signed Medical Authorizations Not Part Of Stipulation of the Parties.

        What Defendants do not make clear is that the signed medical authorizations were not part

of the compromises resulting in the Stipulation of the Parties so ordered by the Court resolving the

parties’ respective motions to compel. (ECF Nos. 89-90.) While Defendants refer to its brief in

support of its motion to compel (ECF No. 81) and that the statement of the case in that brief was

off base, all that is presently important in that motion to compel brief is that the medical

authorizations were not at issue. The Court can review for himself the Stipulation of the Parties

(ECF No. 89) and see that the medical authorizations were not part of that Stipulation of the Parties



                                                 [6]
     USDC IN/ND case 2:17-cv-00033-JPK document 98 filed 07/31/20 page 7 of 17


and thus not part of the Court so ordering it (ECF No. 90). The Court can also see that the

Stipulation of the Parties covered a wide number of issues, as to which only one subparagraph

concerning production of social media is now being raised (ECF No. 89, p. 3). Also, it should be

noted that the Court Order (ECF No. 90) did not itself set any deadlines, only granted the relief

implied in the Stipulation of the Parties. (Byler Decl. ¶ 10.)

G.      Defendants Mistreat Medical Authorizations As
        Part of the So Ordered Stipulation of the Parties.

        Defendants nevertheless shift back to discussing the medical authorizations as if they were

covered by the so ordered Stipulation of the Parties (Dfs. Br. 3-4), when those medical

authorizations were not so covered. Defendants’ Certification for the motion for sanctions (ECF

No. 94) is misleading and insufficient for a number of reasons; one reason is that Defendants mix

together Defendants’ litigious correspondence about the authorizations and the social media and

does not in the Certification discuss the content of the correspondence. To proceed in that manner

results in mistreating the production of medical authorizations as part of the so ordered Stipulation

of the Parties when those medical authorizations were not part of the so ordered Stipulation of the

Parties. Most of all, Defendants’ Certification misses the forest of Plaintiff’s ample document

production and discovery cooperation for the trees of Defendants’ overly contentious e-mails.

(Byler Decl. ¶ 11.)

H.      Delay of Certain Depositions.

        Defendants fail to note that the parties had discussed doing certain depositions in person in

late June, but because of what has appeared to be a resurgence of Covid-19 in the country, those

depositions were delayed and have now been rescheduled for August 17-19 (Uthuppan, Plaintiff

and Plaintiff’s parents) and August 24-25 (Amberger, Rollock, Bloom and Sermerschein). (Byler

Decl. ¶ 12.)

                                                 [7]
     USDC IN/ND case 2:17-cv-00033-JPK document 98 filed 07/31/20 page 8 of 17


I.      Plaintiff Produced Downloaded Instagram Files, Plaintiff’s Cell
        Number and Provider, Snapchat Username and Medical Authorization.

        Defendants say that on July 3, 2020, Plaintiff did produce “a portion of the stipulated

materials.” (Dfs. Br. 5.) In fact, despite a computer crash afflicting Plaintiff’s counsel, Plaintiff

produced downloaded Instagram files, Plaintiff’s cell number and cell provider, Plaintiff’s

Snapchat username and, separate from the Stipulation of the Parties, a seventh medical

authorization. (Byler Decl. ¶ 13; Dfs. Br. Ex. K.)

J.      Defendants’ False Accusations and Threat of
        Seeking Sanctions; Plaintiff’s Response._____

        Defendants do not accurately state the communications leading up to the Defendants

making their motion for sanctions. On July 7 and 8, 2020, Mr. Bill Kealey for Defendants

threatened to bring a motion for sanctions if Plaintiff did not comply with the so ordered Stipulation

of the Parties, but Defendants do not convey the response of Plaintiff’s counsel. (Dfs. Br. 6 & Ex.

L.) Plaintiff’s counsel, assuming that Defendants believed there was a deficit as to Snapchat,

responded:

        Bill:

        Do you know what Snapchat is? I didn't; now I have a better idea. It is not really
        a form of social media. It is more accurately described a private messaging
        system. Once a message is opened, Snapchat does not preserve it. All you could
        learn is the name or screen name of some of Plaintiff John Doe's current friends,
        and that is years removed from the events of this case. As Plaintiff John Doe has
        already verified under oath, he has never used Snapchat with respect to Doe v.
        Purdue. In my view, your scorched earth discovery efforts as to Plaintiff John Doe
        is misconceived.

        Phil

(Dfs. Br. Ex. L; Byler Decl. ¶ 14.)




                                                 [8]
     USDC IN/ND case 2:17-cv-00033-JPK document 98 filed 07/31/20 page 9 of 17


K.      Defendants’ Continued Threat of Seeking Sanctions; Plaintiff’s Response.

        Defendants’ counsel then accused Plaintiff of not producing Instagram data (Dfs. Br. Ex.

L), prompting Plaintiff’s counsel to respond:

        Bill:

        I have reviewed your accusations in your July 10 e-mail, as I said I would, and
        those accusations are baseless. We are not ignoring the stipulation; that is false for
        you to say. If you move for sanctions, I will cross-move for sanctions. You are
        being unnecessarily litigious, and your constant threats to moving for sanctions is
        totally inconsistent with what the Court expects of counsel. Also, it may be a good
        time to discuss with the Court the overall gross over-reach of your scorched earth
        discovery and your slowness to agree to deposition dates.

        What in the world are you talking about as to an Instagram password? We produced
        to your firm Plaintiff's Instagram files. Plaintiff directly e-mailed to your colleague
        Pamela approving access and requesting that if she had any problems, to let us
        know. Neither Plaintiff nor I have heard from anyone at your firm that there were
        any difficulties in downloading the produced Instagram information. Accordingly,
        I suggest you re-check your information.

        I have explained to you before that I did not understand Snapchat. All that has
        happened is that I agreed that we would provide Snapchat information. In the
        process of providing that disclosure, I learned that Snapchat does not archive
        messages and that it is not really social media but a private messenger
        medium. Plaintiff can and, if need be, state under oath that there are no archived
        Snapchat messages.

        For all your huffing and puffing about social media, which here are Instagram and
        Snapchat, Plaintiff's social media does not, in Plaintiff's view, yield any relevant
        information to this case. But we have been cooperating in discovery so that we can
        move the case forward.

        As for your assertion that there are no witnesses supporting reputational
        and emotional damages, that is simply not true. Your notion that social media
        accounts is a primary place to look for witnesses supporting reputational and
        emotional damages is, in my view, totally misconceived and is not true in Plaintiff's
        case. In any event, what social media that my client Alex has, has been produced
        to you.

        Plaintiff has provided [seven] authorizations. You complain about two
        authorizations, and I am working with plaintiff to resolve privilege and relevance
        issues that are connected to them.



                                                  [9]
  USDC IN/ND case 2:17-cv-00033-JPK document 98 filed 07/31/20 page 10 of 17


       You do not have a basis whatsoever for seeking a preclusion order. Plaintiff has
       been cooperating in discovery and has not refused to produce anything, even as to
       what Plaintiff considers to be excessive and irrelevant. I think you need to take
       Plaintiff's deposition before even thinking about what would be a meritless motion.

       Phil

(Dfs. Br. Ex. L; Byler Decl. ¶ 15.)

L.     Defendants’ Motion; Plaintiff Produces 11th Medical Authorization.

       According to Defendants, Mr. Tyler Jones for Defendants sent a “final reminder e-mail”

about Snapchat files, insisting that Snapchat data can be downloaded, and two medical

authorizations, and Plaintiff’s counsel replied he would get back to Defendants’ counsel. (Dfs. Br.

6.) Plaintiff’s counsel was in fact discussing with Plaintiff and checking whether contrary to

Plaintiff counsel’s understanding, content files could be downloaded from Snapchat using a link

provided by Defendants’ counsel; the understanding that Plaintiff’s counsel continued to have is

that message content is in fact not available at Plaintiff. However, Defendants three days after

sending a “final reminder e-mail” and without seeking a meet and confer, Defendants moved for

sanctions. Meanwhile, Plaintiff produced an eighth medical authorization. (Byler Decl. ¶ 16.)

M.     Nothing To Compel; Snapchat.

       As discussed above, with respect to Plaintiff’s production per the so ordered Stipulation of

the Parties, Plaintiff has produced cell phone information, downloaded Instagram files and the

Snapchat username; all that Defendants try to complain about is Snapchat, which does not preserve

user content and does not retain user identity past 30 days. As for the medical authorizations

outside the so ordered Stipulation of the Parties, Plaintiff has produced eight of them; the only one

informally requested not provided has privilege issues. (Byler Decl. ¶ 17.)

       Plaintiff’s Declaration discusses his efforts to obtain Snapchat files, and it is a discussion

worth quoting here:

                                                [10]
USDC IN/ND case 2:17-cv-00033-JPK document 98 filed 07/31/20 page 11 of 17


            10.     In the course of dealing with Defendants’ request for Snapchat
    content, I explained to my counsel what was and wasn’t available from Snapchat.
    When Defendants made their sanctions motion, I was in fact discussing further with
    my counsel and checking whether contrary to my understanding, using a link
    provided by Defendants’ counsel and doing my own internet research, content files
    could be downloaded from Snapchat. The link provided by Defendants’ counsel
    makes clear the kind of information that is obtained, which means Defendants know
    that content is not what is available at my end.

            11.     Snapchat tends to be grouped with Instagram and Facebook when
    labeled as a social media platform, but its features favor direct messaging over
    general sharing. Snapchat’s two primary features are general sharing (putting a
    video or picture on one’s “story”), and direct sharing (sending a video or picture to
    someone directly). You can also directly message friends. Unless you are a
    celebrity or a highly influential entity, you can only share content between people
    with whom you have manually chosen to be friends. Content shared to your story
    disappears after 24 hours, and content sent to friends directly disappears after they
    have seen it.

            12.     The data I downloaded from Snapchat’s servers regarding my
    profile contains no images, no videos and no chats contained within it. Hence, that
    fact confirmed my view that I did not have content files to download per the
    Stipulation of the Parties.

            13.      The files with any kind of information are labeled “account,”
    “chat_history,” “snap_history,” “story_history,” “friends,” and “user_profile.” All
    other files in the folder are blank.

           14.     The “account” file contains my account creation date, username,
    real name, and device information regarding devices I have accessed my Snapchat
    account, but no content.

            15.    “Chat_history” contains metadata (not content) regarding all chats
    sent and received between me and friends dating back 30 days from the time data
    download request was issued to Snapchat’s servers. An example of what this looks
    like is “{"Received Chat History": [{"From": "USER", "Media Type": "TEXT",
    "Created": "2020-06-14 01:19:30 UTC"}. The entire metadata file consists of these
    entries stacked on one another. None of these July 2020 entries have any relation
    much less information relevant to Doe v. Purdue.

           16.     “Snap_history” is very similar to “chat_history”, it is entirely
    comprised of metadata (not content) that only spans back 30 days from time of
    account data request. An example of a piece of metadata in this file is as follows:
    {"From": "USER", "Media Type": "VIDEO", "Created": "2020-07-12 20:04:52
    UTC"}. Again, none of these July 2020 entries have any relation much less
    information relevant to Doe v. Purdue.

                                            [11]
  USDC IN/ND case 2:17-cv-00033-JPK document 98 filed 07/31/20 page 12 of 17



               17.   “Story_history” is another metadata file spanning back 30 days from
       time of account data request that shows the following: Stories of other people, both
       friends and public accounts, that I have viewed, and stories of my own that others
       have viewed. An example of a piece of metadata from the file is as follows:
       {"View": "USER", "Media Type": "STORY", "View Date": "2020-07-22 12:39:55
       UTC"}. Information regarding Snapchat stories that I have viewed in July 2020 are
       completely unrelated and irrelevant to this court case.

               18.    “Friends” file contains users I have been friends, users I am
       currently friends with, users I have blocked, and incoming and outgoing friend
       requests. An example of how this is formatted is as follows: {"Username":
       "_________", "Display Name": "____"}. Nothing further is contained within the
       file. What is to stop Defendants from present and past friends? I find it
       disconcerting that Defendants care so much in getting their hands on this sort of
       information that is irrelevant to this court case.

              19.      “User_profile” is a file that summarizes my activity for the last 30
       day period -- snaps sent and received in July 2020, chats sent and received in July
       2020, public accounts I have viewed in July 2020, ads I have seen in July 2020, and
       applications I have installed on my phone in July 2020. None of these entries for
       July 2020 provide content and none have any relation much less information
       relevant to Doe v. Purdue.

                20.    I must ask: why are Defendants so keen on possessing what seems
       to be irrelevant information and what would they plan on doing with it?
(Plaintiff Decl. ¶¶ 10-20.)
                                                II.

        DEFENDANTS’ MOTION FOR SANCTIONS TO STRIKE PLAINTIFF’S
           DAMAGES CLAIM OR PRECLUDE PLAINTIFF FROM PROVING
        _____DAMAGES IS WITHOUT MERIT AND SHOULD BE DENIED_____

       Defendants’ legal argument is without merit, being based on three false premises.

A.     No Failure To Disclose.

       The first false premise for Defendants’ legal argument is the false statement that “Plaintiff

has failed to disclose the ‘documents or other evidentiary material . . . on which each computation

[of each category of damages] is based.” (Dfs. Br. 6.) As noted above and as a review of Plaintiff’s

Rule 26 Disclosure Statement shows (Dfs. Br. Ex. A), a computation of damages for each category


                                                [12]
  USDC IN/ND case 2:17-cv-00033-JPK document 98 filed 07/31/20 page 13 of 17


of damages is provided. The two cases cited by Defendants in this connection are thus inapposite.

In Design Strategy, Inc. v. Davis, 469 F.3d 284 (2d Cir. 2006), the plaintiff in that case did not list

lost profits in its Rule 26 Disclosure Statement at all and therefore could not seek lost profits as an

item of damages at trial. In Gumwood HP Shopping Partners LP v. Simon Prop. Group, 2017 WL

3016385 (N.D. Ind July 17, 2017), the plaintiff in that case sought leave on the eve of trial to add

a new damages theory, which was not allowed on the authority of Design Strategy, Inc. v. Davis.

       Further, as discussed above, there has been no failure to produce documents supporting

Plaintiff’s damages. Defendants assert but do not substantiate any failure of production as to the

economic losses and, as discussed above, Plaintiff has produced documents as to economic losses.

Defendants focus on supposed non-production as to non-economic damages, but the requested

discovery has been provided.

       To reiterate once more, Plaintiff has in fact produced from his own files many documents

that support his economic losses and that support his non-economic losses including numerous

medical records, has provided eight medical authorizations that were not a part of the discovery

stipulation so ordered by the Court (ECF Doc. Nos. 89-90) and has provided cell phone

information and social media information in downloaded Instagram files as well as Plaintiff’s

Snapchat username that were part of the discovery stipulation of the parties so ordered by the

Court; Snapchat does not archive content files that can be downloaded.            Also, Plaintiff has

provided interrogatory answers that relate to damages, and Plaintiff and his parents can provide

further information about damages at their depositions scheduled for August 18 and August 19.

B.     No Entitlement To Compel Order.

       The second false premise for Defendants’ legal argument is the pretense that Defendants

would be entitled to an order to compel against Plaintiff for all the documentation for his damages



                                                 [13]
  USDC IN/ND case 2:17-cv-00033-JPK document 98 filed 07/31/20 page 14 of 17


calculation. (Dfs. Br. 7.) As discussed above, there is no basis for an order to compel as there is

nothing to be compelled. With respect to Plaintiff’s production per the so ordered Stipulation of

the Parties, Plaintiff has produced cell phone information, downloaded Instagram files and the

Snapchat username; all that Defendants try to complain about is Snapchat, which does not preserve

user content and does not retain user identity past 30 days. Plaintiff has provided an explanation

of what non-content metadata and other information is available and that non-content metadata

and other information are not content files called for by the Stipulation of the Parties and seems

not to be relevant. (Plaintiff Decl. ¶¶ 10-20.) As for the medical authorizations outside the so

ordered Stipulation of the Parties, Plaintiff has produced eight of them; the only one informally

requested not provided has privilege issues. Plaintiff can offer to provide a deposition of the

treating physician.

       As will be discussed below, the two cases cited by Defendants for skipping a motion to

compel, Mojapelo v. National R.R. Passenger Co., 748 Fed. 68 (7th Cir. 2019), and Tamari v.

Bache & Co, (Lebanon) S.A.L., 729 F.2d 469 (7th Cir. 1984), are totally inapposite, involving a

long period of time with a series of basic failures of discovery that are certainly not present here.

C.     No Willful Failure To Comply With Discovery.

       The third false premise for Defendants’ legal argument is Defendants’ accusation that

Plaintiff has willfully failed to comply with discovery. As discussed above, there was no such

willfulness not to do discovery. Far to the contrary, Plaintiff has complied with his discovery

obligations and then some. The cases cited by Defendants (Dfs. Br. 7-8) are totally inapposite to

this case, like day and night. Defendants quote language in cases without regard to the concrete

facts before the courts that were far, far different and nothing remotely like this case.




                                                 [14]
  USDC IN/ND case 2:17-cv-00033-JPK document 98 filed 07/31/20 page 15 of 17


       1.      Mojapelo v. National R.R. Passenger Co., 748 Fed. 68 (7th Cir. 2019), involved a

plaintiff who did not provide mandatory disclosures, did not answer interrogatories, did not

produce documents, did not appear at four status conferences before the district court or Magistrate

Judge, and did not appear for his noticed deposition. The Seventh Circuit affirmed the district

court’s Federal Rule of Civil Procedure 41 order of dismissal, noting:

       Rule 37 allows a court to sanction a party for discovery noncompliance caused by
       “willfulness, bad faith or fault,” while Rule 41(b) authorizes sanctions, upon a
       party’s motion, based on a “clear record of delay or contumacious conduct.” Brown
       v. Columbia Sussex Corp., 664 F.3d 182, 190 (7th Cir. 2011) (internal quotations
       omitted). Pointing to Mojapelo’s history of missing court dates, discovery
       deadlines, and his failure to attend his deposition, the [district] court concluded that
       Mojapelo was at “fault” for his missteps and that there was a “clear record of delay
       or contumacious conduct.”

748 Fed. App’x at 70. It was in this context that the Seventh Circuit referred to willful discovery

non-compliance. Nothing of the sort occurred in this case.

       2.      Tamari v. Bache & Co, (Lebanon) S.A.L., 729 F.2d 469 (7th Cir. 1984), was another

inapposite case. There, an action was commenced in 1975, and after numerous delays, in

September 16, 1982, the Court personally ordered a date of October 27, 1982, six week in advance

and the date of the next status conference, for completion of plaintiff’s depositions and the Court

personally set that date on pain of dismissal if it was not met; however, the date was not met and

the case was then dismissed by the Court, no depositions of plaintiffs having been done. It was in

this context that the Seventh Circuit stated that “[a]lthough a motion to compel usually precedes

the imposition of Rule 37(b) sanctions, a formal motion is not always necessary.” 729 F.2d at 472.

The Seventh Circuit emphasized in that case, however, that the district court himself had given the

advance notice of the completion date numerous times, and the point remains that “a motion to

compel usually precedes the imposition of Rule 37(b) sanctions.”




                                                [15]
  USDC IN/ND case 2:17-cv-00033-JPK document 98 filed 07/31/20 page 16 of 17


       3.      Brown v. Columbia Sussex Corp., 664 F.3d 182, 190 (7th Cir. 2011), involved a

plaintiff by the name of Brown who failed five times to meet discovery deadlines for document

production, interrogatories and requests for admission over a period of eight months, and during

that time period, the defendant moved to compel, the district court granted in large part that motion

to compel and the Magistrate Judge issued a report identifying sanctions in the event of continued

default by plaintiffs, which in fact then occurred a fifth time. It was in that context that the Seventh

Circuit wrote of plaintiff’s “willful delay and avoidance” and of “unreasonable behavior.” Nothing

of the sort happened in this case.

       4.      In Ladien v. Astrachen, 128 F.3d 1051 (7th Cir. 1997), the plaintiff, a Dr. Ladien,

was guilty of various acts of misconduct and discovery failures for over a year, eventually causing

his attorney to seek to be relieved as counsel, and the district court, fed up with Dr. Ladien’s

conduct, dismissed the case. The Seventh Circuit in affirming observed:

       Dr. Ladien has urged this Court to reverse the dismissal of his lawsuit, arguing that
       the sanction was out of proportion. We might have agreed with Dr. Ladien if this
       were a situation where the district court had dismissed his case for a single act of
       violative conduct. However, as the record reveals, Dr. Ladien, on many occasions,
       abused the discovery process and violated the court's clearly articulated orders. Dr.
       Ladien's misconduct includes, but is not limited to, the following: communicating
       directly with the court on two separate occasions—the second in direct violation of
       the court's order that he should not do so; failing to timely produce discoverable
       documents (i.e., the grievance hearing tapes); inaccurately verifying that his
       document production was complete and thereafter using undisclosed documents as
       exhibits in a deposition; improperly threatening to bring criminal charges against
       defendants if his settlement demands were not met; and attempting to directly
       contact individual defendants in violation of the court's order. Cumulatively these
       acts of misconduct warranted the dismissal of his case.

128 F.3d at 1057. Again, nothing of the sort happened in this case.

       5.      In Long v. Steepro, 213 F.3d 983, 987 (7th Cir. 2000), the Seventh Circuit reversed,

as an abuse of discretion, a district court sanctions order based on a failure to file timely evidence




                                                 [16]
  USDC IN/ND case 2:17-cv-00033-JPK document 98 filed 07/31/20 page 17 of 17


lists for trial, which the Seventh Circuit ruled was not “willfulness, bad faith or fault” and was “not

the kind of ‘damning dilatory conduct normally associated with the sanction of dismissal.’”

                                           CONCLUSION

       For the reasons stated above, Defendants’ motion for sanction should be denied, and the

Court should order such further and other relief as the Court deems just and proper. Plaintiff has

considered a cross-motion due to an unwarranted resort by Defendants to a sanctions motion, but

what it best for the forward progress of the litigation is that Defendants’ motion be denied and

counsel be admonished to work out discovery issues without unnecessary resort to motion practice.

Dated: July 31, 2020
                                               Respectfully submitted,
                                               NESENOFF & MILTENBERG, LLP
                                               By: /s/Philip A. Byler
                                               Philip A. Byler, Esq.
                                               Andrew T. Miltenberg, Esq.
                                               363 Seventh Avenue, Fifth Floor
                                               New York, New York 10001
                                               (212) 736-4500
                                               pbyler@nmllplaw.com
                                               amiltenberg@nmllplaw.com
                                               Attorneys for Plaintiff John Doe




                                                 [17]
